Citation Nr: 1716356	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the oral cavity and lymph node cancer, to include any residuals thereof, as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty with the Marine Corps from July 1962 to May 1968, May 1968 to January 1970, and January 1970 to June 1980.  The Veteran had service in the Republic of Vietnam and was awarded the Navy Commendation Medal with combat distinguishing device, the Republic of Vietnam Campaign Medal with device, and the Republic of Vietnam Cross of Gallantry with palm.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

On his VA Form 9, the Veteran requested a travel board hearing before a member of the Board.  However, in an August 2014 submission, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2016).

This case was previously remanded for additional development in July 2015 and March 2016 and is now again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during his military service.

 2.  The Veteran currently has a diagnosis of squamous cell carcinoma of the oral cavity and lymph node cancer, with surgery residuals.

3.  The Veteran's squamous cell carcinoma of the oral cavity and lymph node cancer did not manifest during service or within one year of separation and is not otherwise related to his military service, including herbicide exposure therein.

CONCLUSION OF LAW

The Veteran's squamous cell carcinoma of the oral cavity and lymph node cancer were not incurred in active service, may not be presumed to have been incurred therein, and are not due to herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA satisfied its VCAA duty to notify by way of a letter sent to the Veteran in February 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran how disability ratings and effective dates are established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim. 38 C.F.R. § 3.159 (c)(4).

VA has satisfied its duty to assist the Veteran in this case.  All identified and available treatment records have been secured.  Moreover, in accordance with prior remand instructions, the Veteran was provided with VA examinations during the appeal period.  In October 2015, the Veteran was afforded a VA examination for the purpose of ascertaining the nature and etiology of his oral cancer.  The examiner was directed to consider the Veteran's presumed exposure to herbicide agents and dioxin in service and specifically comment on articles the Veteran submitted in February 2010 indicating that exposure to dioxins may be associated with cancer of the oral cavity.  In April 2016, the examiner provided an addendum opinion with a more thorough explanation concerning the nature and etiology of the Veteran's oral cancer, including its possible connection to the Veteran's prior history of tobacco and alcohol use.  While the Veteran contends in his May 2016 correspondence with the Board that the examiner's opinion in the April 2016 addendum is inadequate, the Board finds that the addendum opinion sufficiently addresses the question asked on remand and includes adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).    

As a matter of law, the Board also has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As noted above, the Board previously remanded this matter in July 2015 and March 2016.  The Board instructed the Agency of Original Jurisdiction (AOJ) to provide examinations to determine the etiology of the Veteran's diagnosed disease, and to readjudicate the claim.  The Veteran was afforded the requisite examination in October 2015, with an addendum opinion in April 2016, and his claims were readjudicated in a May 2016 Supplemental Statement of the Case (SSOC).  After considering the prior remands and the development conducted, the Board finds that substantial compliance with the prior remands has been accomplished.  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under certain circumstances, a Veteran can establish a claim for a diagnosed disability even when the elements of service connection are not otherwise met.  Applicable to this case, a Veteran who served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  Moreover, if a veteran was exposed to an herbicide agent during active service, certain diseases shall be presumed service connected if the requirements of section 3.307 (a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of section 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  

Under 38 C.F.R. § 3.309 (e), the diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).  

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary of VA has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In Update 2010, the NAS found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity (including lip and tongue); pharynx (including tonsils); nasal cavity (including ears and sinuses); and pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs.  77 Fed. Reg. 47924 -01 (Aug. 10, 2012).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.   38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).

In this case, the Veteran asserts that he is entitled to service connection for cancer of the oral cavity as a result of his presumed exposure to herbicide agents during service in Vietnam.  The Veteran was first diagnosed with squamous cell carcinoma in August 2007 and underwent treatment for removal in October 2007.  A September 2009 VA treatment record noted local node recurrence of squamous cell carcinoma of the right floor of the tongue following a neck dissection.  Additionally, the Veteran's service records reflect that he had service in the Republic of Vietnam during the Vietnam Era; thus, he is presumed to have been exposed to herbicide agents while in service.  Therefore, the Veteran meets the first two requirements of service connection.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Nevertheless, service connection also requires evidence of a nexus between the claimed in-service disease or injury and the current disability.  As previously discussed, 38 C.F.R. § 3.309 (e) allows for the presumption of a nexus between in-service exposure to herbicide agents and certain diseases.  In this case, the Veteran contends that this presumption is warranted for his diagnosed cancer of the oral cavity.  However, the Veteran's cancer is not among the presumptive conditions listed under § 3.309 (e).

The Board has considered the Veteran's statements asserting that the oral cavity should "logically" be considered part of the respiratory system, thereby rendering his oral cavity cancer a "respiratory cancer" under the auspices of 38 C.F.R. § 3.309 (e): "[i]f respiratory cancers . . . are presumptively the result of Agent Orange, how could the Agent Orange get to these areas without passing the mouth or nose?"  See November 2009 Statement in Support of Claim; February 2010 Statement in Support of Claim; November 2011 Statement in Support of Claim; May 2012 VA Form 9; January 2016 Statement of Disagreement; May 2016 Statement of Disagreement.  While it is true that the Veteran is competent to report his symptoms and history of treatment, the Veteran, as a lay person, is not competent to make complex medical conclusions concerning such issues as whether the oral cavity is part of the respiratory or digestive system.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The competent medical evidence of record provides that the oral cavity is part of the digestive system, not the respiratory system.  See October 2015 and April 2016 VA examination reports.  Consequently, the Veteran's oral cancer does not fall under the provisions of 38 C.F.R. § 3.309 (e).  

The Veteran further contends that 38 C.F.R. § 3.309 (e) should be construed in such a way that the cancers enumerated in parentheses following "respiratory cancers" be read not as an exhaustive list, but rather as illustrative: "[h]ad the drafters wished to limit respiratory cancer to 'lung, bronchus, larynx, or trachea' they could have easily done so."  See January 2016 Statement of Disagreement.  However, the Board finds that by not using words like "including, but not limited to," which are used for illustrative purposes in other lists of presumptive conditions in the same section (see, e.g.,. ischemic heart disease), the drafters did, in fact, intend to limit respiratory cancers to the "lung, bronchus, larynx, or trachea."  Regardless, the aforementioned medical evidence provides that the oral cavity is part of the digestive, not respiratory system.  While VA has a duty to administer the law under a broad and liberal interpretation, the Board must "interpret the law as it exists," consistent with the facts in each individual case.  See Owings v. Brown 8 Vet. App. 17, 23 (1995).  Consequently, the Board finds that the Veteran's cancer of the oral cavity is not among the presumptive conditions listed under 38 C.F.R. § 3.309 (e) and therefore may not be presumptively associated with exposure to herbicide agents.

Although the Veteran has not been diagnosed with a recognized disability that may be presumptively associated with exposure to herbicide agents, he is not precluded from establishing service connection with proof of actual or direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As previously discussed, the Veteran has met the first two elements required to establish direct service connection: his cancer of the oral cavity constitutes a currently diagnosed medical condition and his presumed exposure to herbicide agents during service in Vietnam qualifies as an in-service event or incurrence.  However, there must also be an established nexus between the diagnosed condition and the in-service event or incurrence.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Veteran attempts to draw a nexus between his oral cancer and his presumed exposure to dioxins in herbicide agents during service in Vietnam.  The Veteran relies in part on representations from VA doctors that his cancers are "possibly" related to Agent Orange.  See February 2010 Statement in Support of Claim; May 2012 VA Form 9.  However, in his April 2016 report, the VA examiner reported being unable to locate anything in the Veteran's records to confirm these doctors' statements.  The Veteran also submitted online articles suggesting that exposure to dioxins may be associated with a variety of health outcomes, including certain kinds of cancer.  However, the articles caution that the link between dioxins and cancer is controversial given the lack of studies that have demonstrated such an association.  This is consistent with the previously discussed NAS Update 2010, which found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the oral cavity.  Additionally, in his April 2016 addendum opinion, the VA examiner cited NAS research indicating a connection between dioxin and the development of respiratory cancers, but not cancer of the oral cavity.  The Veteran himself concedes that the literature provides no definitive answer concerning such a connection.  See February 2010 Statement in Support of Claim.

While 38 C.F.R. § 3.159 (a)(1) provides that medical treatise evidence can constitute competent medical evidence under certain circumstances, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The information provided in the articles submitted in February 2010 is generic and does not relate specifically to the facts and circumstances surrounding this particular case.  Moreover, the statements the Veteran attributes to VA doctors are speculative and inconclusive in nature, and in any case, unverified.  Consequently, this evidence holds less probative weight than the determinations of the VA examiner discussed above, who reviewed the evidence specific to this case and rendered opinions based on the entire record.

Instead, the October 2015 and April 2016 VA examination reports suggest that the Veteran's cancer of the oral cavity is more likely attributable to risk factors independent of his presumed in-service exposure to herbicide agents.  Though the record shows that the Veteran quit smoking in 1999, he acknowledged during a December 2006 private medical consult and a July 2007 VA examination a prior history of smoking upwards of two packs of cigarettes each day for approximately 40 years.  Additionally, according to VA treatment records from August 2007, the Veteran had a prior history of drinking six to eight beers per day for 20 years.   In his April 2016 addendum opinion, the VA examiner specifically cited several large-scale studies conducted by the U.S. Public Health Service that establish a direct causal relationship between cigarette smoking and cancer of the oral cavity.  In light of this research and the evidence of record concerning the Veteran's history of tobacco and alcohol use, the examiner concluded that it is less likely than not that the Veteran's oral cavity cancer was caused by or related to his presumed in-service exposure to toxic herbicide agents.  

In July 2011, the Veteran submitted a number of Board decisions concerning service connection on a presumptive basis for various cancers.  It is important to note, though, that Board decisions do not constitute binding precedent.  38 U.S.C.A. § 7104  (West 2014).  This the Veteran acknowledges in a written statement attached to his May 2012 VA Form 9.  Nevertheless, he contends that such decisions are at the very least persuasive.  However, most of the cases provided involve respiratory cancers and offer no additional evidence for the Veteran's specific type of oral cancer.  The sole case cited in which the Board granted direct service connection for a cancer of the oral cavity can be distinguished from the instant Veteran's case in that in the cited case, the Board resolved the balance of positive and negative evidence in favor of the Veteran because the Veteran had no history of smoking and no other risk factors for developing such a cancer, aside from possible in-service exposure to herbicide agents.

Given the Veteran's lack of demonstrated medical expertise, the Board finds the October 2015 and April 2016 opinions of the VA examiner, a medical professional, to be the most probative of record as to the current nature and etiology of the Veteran's claimed oral cancer, to include the relationship between the cancer and his presumed herbicide exposure.  Consequently, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for squamous cell carcinoma of the oral cavity and lymph node cancer.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the Veteran's squamous cell carcinoma of the oral cavity and lymph node cancer is not warranted.


ORDER

Entitlement to service connection for squamous cell carcinoma of the oral cavity and lymph node cancer, to include any residuals thereof, as due to exposure to herbicides, is denied.



____________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


